 

Exhibit 10.3

 

COMMUNITY BANK     Partnership Banking°    

   

CHANGE IN TERMS AGREEMENT

 

Principal

$100,000.00

Loan Date

07-13-2018

Maturity

08-01-2019

Loan No

7101066

Call / Coll

Account

600714

Officer Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan o item.

Any item above containing "*" has been omitted due to text length limitations.,

 

Borrower: EACO CORPORATION Lender: COMMUNITY BANK   1500 N. LAKEVIEW AVENUE  
ANAHEIM BRANCH   ANAHEIM, CA 92807   2300 EAST KATELLA AVENUE, SUITE 125      
ANAHEIM, CA 92806       (800) 788-9999

 

 

  

Principal Amount: $100,000.00 Date of Agreement: July 13, 2018

 

DESCRIPTION OF EXISTING INDEBTEDNESS. A line of credit evidenced by a Promissory
Note dated July 12, 2016 in the original principal amount of $100,000.00, with
all renewals, modifications, and substitutions including but not limited to all
Change in Terms Agreements ("Note").

 

The Note and all renewals, extensions, modifications refinancings and
substitutions are subject to the terms and conditions of that certain Business
Loan Agreement dated July 12, 2016, executed by and between Borrower and Lender,
together with all amendments and addendums thereto ("Loan Agreement").

 

DESCRIPTION OF COLLATERAL. A security interest in a Certificate of Deposit as
more particularly described in that certain Assignment of Deposit Account dated
July 12, 2016, executed by Bisco Industries, Inc., as Grantor, in favor of
Lender ("Security Agreement").

 

DESCRIPTION OF CHANGE IN TERMS. Upon the Lender's receipt of this executed
document and the receipt of fees and charges as described in the Disbursement
Request and Authorization, the Note, Loan Agreement and related documents are
hereby modified as follows:

 

The date on which all outstanding principal is due and payable (together with
any accrued but unpaid interest) (the "Maturity Date") is hereby extended from
July 1, 2018 to August 1, 2019. Notwithstanding the extension of the Maturity
Date, Borrower shall make regular monthly payments of all accrued unpaid
interest until the Maturity Date as extended above.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

COUNTERPARTS. This agreement, document or instrument may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement, document or
instrument. Delivery by facsimile or by electronic transmission in portable
document format (PDF) of an executed counterpart of this agreement, document or
instrument is as effective as delivery of an originally executed counterpart of
this agreement, document or instrument.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

EACO CORPORATION

 

By:    /S/ GLEN F. CEILEY     GLEN F. CEILEY, CEO/CFO/SECRETARY of EACO    
CORPORATION  

 

 

 

LaserPro, Ver 18 2 0 027 Copr FinesIra USA Corporalion 1097, 2018 All Rights
Reserved - CA 0 \ CFI5

 

   

 